DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to amendment received July 5, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “transmitter” in claim 10 and “processor” and “receiver in claim 11 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of sending and receiving route information. The disclosure of the application does not describe a particular structure for the function and does not provide enough description for one of the ordinary skill in the art to understand which structure or structures perform the claimed function(s). Therefore, the claim is indefinite and is rejected under 35 USC 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claims 10-14 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of sending route and receiving information. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “storing a collection of traffic information” and “providing the collection of traffic information”.
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components as “certain methods of organizing human activity” under “managing personal behavior following rules or instructions”. That is, other than reciting “a transmitter” and “memory”, nothing in the claim element precludes the steps from practically being performed by a human using a generic computer component. For example, “storing a collection of traffic information” and “providing the collection of traffic information”, in the context of this claim encompasses the user to manually store data on a computer and transmit the stored information over a network. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “transmitter” and “a memory” to perform the above recited steps. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claim 10, amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-4, 6-8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fletcher, U.S. Patent Application Publication No. 2018/0090001.
As to claim 1, Fletcher teaches a method and device for operating a motor vehicle using a collection of traffic information, comprising: 
detecting a current position of a first motor vehicle; detecting a current time corresponding to the current position (see para. 29-34, control module receives location, heading, speed and route of autonomous vehicles and emergency vehicles and determines whether the route of the emergency vehicle intersects the route of autonomous vehicles at future times, in response to the determination, the control module sends control commands to control autonomous vehicles); 
transmitting the current position and the current time to an off-board collecting device (see para. 33-34, 43-44); 
determining a future speed profile of the first motor vehicle (see para. 33-34, 43-44); 
transmitting the future speed profile to the collecting device (see para. 33-34, 43-44); 
generating the collection of traffic information based on the current position, the current time, and the future speed profile; (see para. 33-34, 43-44) 
transmitting the current position, the current time, and the future speed profile from the collection of traffic information to a second motor vehicle (see para. 32-34, 43-44, the route, speed and heading of the emergency vehicle is sent to other autonomous vehicles); and 
operating the second motor vehicle based on the current position, the current time, and the future speed profile of the first vehicle (see para. 31 and 38).
As to claim 2, Fletcher teaches the method as claimed in claim 1, wherein operating the second motor vehicle includes setting a speed of the second motor vehicle (see para. 30 and 32).
As to claim 3, Fletcher teaches the method as claimed in claim 1, wherein the future speed profile is determined with a prediction horizon of at least seven hundred meters (see para. 33 and 44).
As to claim 4, Fletcher teaches the method as claimed in claim 1, wherein the future speed profile is determined based on setting of a cruise control system of the first motor vehicle (see para. 44).
As to claim 6, Fletcher teaches the method as claimed in claim 1, wherein: the first motor vehicle comprises a driverless vehicle; and the future speed profile is determined based on trajectory planning for autonomous operation of the first motor vehicle (see para. 33 and 44).
As to claim 7, Fletcher teaches the method as claimed in claim 1, further comprising: acquiring traffic congestion information; and including the traffic congestion information in the collection of traffic information (see para. 43, 49 and 51).
As to claim 8, Fletcher teaches the method as claimed in claim 1, further comprising: detecting a condition of the roadway where the first motor vehicle is located; and including the condition of the roadway in the collection of traffic information (see para. 43 and 49-51).
As to claim 10, Fletcher teaches a collecting device comprising:
a non-transitory electronic memory storing a collection of traffic information including: a position of a first motor vehicle, a corresponding time, and a future speed profile of the first motor vehicle (see para. 33-34, 42-43); and
a transmitter providing the collection of traffic information to a second motor vehicle (see para. 42-43).
As to claim 11, Fletcher teaches a driver assistance device for a first motor vehicle, the device comprising:
a receiver configured to receive: a position of a second motor vehicle, a corresponding time, and a future speed profile of the second motor vehicle; and
a processor programmed to control operation of the first motor vehicle based on the position, the time, and the profile (see para. 33-34, 31, 38 and 42-43).
As to claim 12, Fletcher teaches the driver assistance device as claimed in claim 11, wherein the processor is programmed to determine or adapt a speed of the first motor vehicle on the basis of a future route from the second motor vehicle (see para. 43 and 49-51).
	As to claim 13, Fletcher teaches the driver assistance device as claimed in claim 11, wherein the second motor vehicle comprises a driverless vehicle, and the future speed profile is determined on the basis of trajectory planning for autonomous operation of the second motor vehicle (see para. 32-34).
As to claim 14, Fletcher teaches the driver assistance device as claimed in claim 11, wherein the future speed profile is adapted using traffic congestion information (see para. 32-34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Gaither et al., U.S. Patent Application Publication No. 2019/0047545 (referred to hereafter as Gaither).
Fletcher teaches a method and device for operating a motor vehicle using a collection of traffic information, comprising determining a future speed profile of the first motor vehicle (see para. 33-34).
Fletcher does not explicitly teach the future speed profile is determined based on a speed specification by a driver assistance device of the first motor vehicle, wherein the driver assistance device makes available information about energy-efficient vehicle control of the first motor vehicle. However, Gaither teaches a method comprising future speed profile is determined based on a speed specification by a driver assistance device of the first motor vehicle, wherein the driver assistance device makes available information about energy-efficient vehicle control of the first motor vehicle (see para. 14, 37, 64, 69-70). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application have speed profile determined based on a speed specification by a driver assistance device of the first motor vehicle in Fletcher as taught by Gaither. Motivation to do so comes from the teachings of Gaither that doing so would allow the vehicle to be controlled in a energy-efficient pattern which would make the driving more efficient.
Response to Arguments
7.	Applicant’s arguments have been fully considered but are not persuasive. Applicant argues that A) the rejection of claim 10 under 35USC 101 should be withdrawn because the steps of claim 10 claim 10 is a device and the steps of the claim cannot be done by a human; B) with regards to the rejection of claims 10-14 under 35 USC 112 first and second paragraph, the structure supporting “transmitter”, “processor” and “receiver” in the specification is implicitly or inherently present in the specification; C) Fletcher does not teach an off-board collecting device and transmitting data to the device.
	In response to A) claim 10 was rejected under 35USC 101 as being abstract “certain methods of organizing human activity” under “managing personal behavior following rules or instructions”. Even though the claim is directed towards a device and not a method, the device of claim 10 comprises generic computer components: “memory” and “transmitter” which perform generic computer functions: “storing a collection of traffic information” and “providing the collection of traffic information”. Therefore, the rejection of claim 10 under 35 USC 101 is proper.
	In response to B) applicant does not point out any structure in the specification that support the claimed “transmitter”, “processor” and “receiver”. Therefore, the rejection is maintained.
	In response to C) Fletcher teaches autonomous vehicles collecting traffic information. Autonomous vehicles transmit traffic information to traffic control systems which in turn determine and send commands to autonomous vehicles to adjust speed based on the received traffic information (see para. 42-43). Examiner interprets the traffic control system which receives traffic information from vehicles as the claimed “collecting device”. The traffic control system then transmits control commands to other autonomous vehicles to adjust the speed of the vehicle, i.e. “operating the second vehicle based on the speed, current time and future speed profile of the first vehicle. Therefore, Fletcher teaches the limitations as claimed.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663